                  Case 1:16-cv-09517-LAK Document 236-1 Filed 06/18/19 Page 1 of 1




                                        Exhibit A

                                            Allen Eber
                                                  Created Testamentary
                                                          Trust




Lester                                         Sally                                         Mildred
 Eber                                        Kleeberg                                        Boslov
  Defendant (Co‐                                        Deceased                                  Deceased
Trustee, Beneficiary)



Wendy                                                           Daniel                       Audrey
                           Lisa Stein
 Eber                                                          Kleeberg                       Hays
                               Plaintiff (Contingent                Plaintiff (Contingent    Plaintiff (Beneficiary)
Defendant (Contingent
   Remainderman)               Remainderman until                   Remainderman until
                              2014, then Beneficiary)              2014, then Beneficiary)
